Citation Nr: 0308548	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  99-15 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from May 28, 1975, to July 14, 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1999 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran's claim of entitlement to 
service connection for a psychiatric disability has been the 
subject of prior final disallowances.  His claim was denied 
by rating decision in November 1985, which he did not appeal 
and which, consequently, became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  A rating decision in April 1988 and a 
decision by the Board in June 1991 found that the veteran had 
not submitted new and material evidence to reopen his claim.  
Rating decisions in March 1993, April 1993, July 1993, 
November 1993, May 1996, and April 1997 also found that the 
veteran had not submitted new and material evidence to reopen 
his claim.  The veteran did not appeal those decisions, which 
are final.  See 38 U.S.C.A. § 7105 (West 2002).  In July 1999 
and thereafter, the veteran submitted additional evidence in 
an another attempt to reopen his claim.  The RO found that 
the additional evidence was not new and material, and the 
current appeal ensued.

On September 10, 2002, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law 
Judge.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  A rating decision in April 1997 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.

2.  Evidence received since April 1997 is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  A rating decision in April 1997, which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since April 1997 is not new 
and material, and the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  The VCAA includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also redefines the obligations of VA with respect to the duty 
to assist.   Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West 2002).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran was notified of 
the pertinent law and of what evidence is necessary to 
establish service connection for a disability claimed to have 
been incurred in active service and to reopen a claim which 
was the subject of a prior final disallowance in a statement 
of the case furnished to him in April 2000 and in a 
supplemental statement of the case furnished in September 
2000.  In addition, in a December 2002 letter, the Board 
notified the veteran as follows: 

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claim for whether 
new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, would be evidence tending to show that 
this claim should be reopened because new and material 
evidence has been received since the last final denial.  
New and material evidence: directly relates to the 
specific matter under consideration; is neither 
cumulative nor redundant; and either by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  In your case, 
new and material evidence to reopen your claim would 
consist of a medical opinion by a physician familiar 
with your service medical records and your medical 
history since your separation from service in July 1975 
that paranoid schizophrenia diagnosed in 1990 had its 
onset during your period of active service from May 
1975 to July 1975.

Therefore, the Board believes, based on the record, that VA's 
duty to notify the veteran has been fulfilled.

The Board notes that the veteran's representative has 
requested that VA obtain a medical opinion on the issue of 
whether the veteran's currently diagnosed acquired 
psychiatric disorder is related to his period of active 
service.  With regard to any duty to assist the veteran in 
the development of facts pertinent to the claim for service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, because in this decision the Board 
has found that new and material evidence to reopen the claim 
has not been submitted, the duty to assist does not apply.  
The Board concludes that the provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to do so.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Psychosis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

The most recent final denial of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, was by a rating 
decision in April 1997.  The evidence of record at the time of 
that decision included: the veteran's service medical records; 
his DD Form 214; VA inpatient and outpatient treatment 
records; records of the veteran's treatment at a community 
mental health clinic; and statements and hearing testimony by 
the veteran.

The veteran's service medical records showed that, in June 
1975, at a troop medical clinic, the veteran complained of 
dizzy spells and blurred vision on a [firing] range.  A 
physical examination was within normal limits, with no 
neurological signs.  The impression was anxiety reaction.  
Librium was prescribed.  The veteran's service medical 
records, which do not contain a report of an examination for 
service separation, are otherwise negative for any psychiatric 
findings.  The Board notes that an impression of anxiety 
reaction is not a diagnosis of a chronic acquired psychiatric 
disorder.

The veteran's DD Form 214 showed that he received an honorable 
discharge in July 1975 under a trainee discharge program.

A VA hospital summary showed that the veteran was admitted for 
psychiatric treatment for the first time in February 1998.  
The discharge diagnoses in March 1988 were generalized anxiety 
disorder and alcohol dependence.  During VA hospitalization 
from February to April 1990, a diagnosis of chronic paranoid 
schizophrenia was rendered.  Subsequent records of treatment 
at VA facilities and at a community mental health clinic 
showed continuing treatment for paranoid schizophrenia.

In written statements and in testimony at a hearing in April 
1996 before a hearing officer, the veteran said in effect that 
he thought that the episode in June 1975 during his brief 
period of active service which resulted in the impression of 
anxiety reaction was the onset of a major mental disorder 
diagnosed years after service as paranoid schizophrenia.

The additional evidence added to the record since April 1997 
includes: VA treatment records; a decision by the Social 
Security Administration (SSA); statements and hearing 
testimony by the veteran; and lay statements by relatives and 
a friend of the veteran.

The VA treatment records show continuing treatment for 
paranoid schizophrenia and alcohol dependence.  These records 
are cumulative of treatment reports which were of record prior 
to April 1997 and are thus not "new."

In July 1998, SSA notified the veteran that he met the medical 
requirements for disability benefits under a program 
administered by that agency as of July 1997 by reason of 
paranoid schizophrenia and neck and back problems.  The SSA 
decision is new but it is not "material", because it did not 
find that the onset of the veteran's paranoid schizophrenia 
was during his period of active service in 1975 or within a 
year of his discharge from service.

Since April 1997, the veteran has submitted written statements 
and testified at personal hearings before a Decision Review 
Officer in September 2000 and before the undersigned Veterans' 
Law Judge in September 2002.  He has stated and testified 
that: in service, he had a problem with the activities on the 
firing range; he saw a doctor and was given Librium; he was 
not examined for a mental condition at the time of his 
discharge; and his first treatment for mental problems after 
service was in 1988.  The Board finds that his statements and 
testimony merely reiterate statements which he made concerning 
events in service prior to the most recent final disallowance 
of his claim in April 1997 and are thus not new.

Lay statements were received from the veteran's mother, his 
sister, and a friend.  They related their observations of the 
veteran and his apparent mental status upon his return from 
military service and thereafter.  As laypersons, the veteran's 
relatives and his friend are not qualified to offer opinions 
on questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  They 
are thus not qualified to offer an opinion as to the likely 
time of onset of the veteran's diagnosed paranoid 
schizophrenia.  Their statements, while new, are not material, 
because they have no probative value on the issues of whether 
an acquired psychiatric disorder was incurred during the 
veteran's brief period of service or whether psychosis was 
manifested to a compensable degree within one year of his 
discharge from service.

In sum, none of the additional evidence presented or secured 
since April 1997 is new and material, and so the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, is not reopened.  
See 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  





ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, the 
appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

